department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 or sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions letter cg catalog number sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend c state d date g city h organization k country dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 or sec_501 the basis for our conclusion is set forth below issue sec_1 do you qualify for exemption under sec_501 of the code no for the reasons stated below do you qualify for exemption under sec_501 of the code no for the reasons stated below letter cg catalog number 47628k facts you incorporated in state of c as a mutual benefit corporation on d the specific purposes for which you are formed are those authorized under sec_501 of the internal_revenue_code and include promoting protecting and preserving the general welfare and interests of member businesses of the g and facilitating trade and relations between g member businesses and organizations within the united_states business community at large your mission is to introduce and connect the emerging markets and sectors as well as develop partnerships and opportunities between g and the united_states article ill sec_3 of your bylaws states that you were formed to improve business conditions of one or more lines of business article v of your bylaws states that you shall have no members you are a subsidiary of h which is a non profit regional business league that operates to assist small and medium sized businesses located in g h was formed and is funded by the governmental_unit of g you are funded by h and report to h on a regular basis your only director and your current president was appointed by the president of h you describe g as one of the strongest economic regions within k currently hosting most of the small and medium size businesses in the country due to this economic strength you are able to introduce the most creative and innovative k products to the untied states market your initial activities were listed as e e e e e developing relationships between united_states and k companies for increased trade and investment volume and profit in the united_states to promote the g name to be synonymous with the highest quality of k industry to identify new markets in the united_states and g for penetration to act as a liaison with distributors to develop a marketing strategy to reach both united_states and k companies to establish and maintain executive level relationships with both united_states and g based companies and help to promote new trade activities you later revised your application_for exemption you will have two purposes of your time is devoted to supporting export to the united_states from small and medium sized businesses ing and of your time is spent on promoting investment in small and medium sized businesses in g you currently provide services to small and medium businesses in g and the united_states in trade promotions investment and mutual letter cg catalog number 47628k exchange trade promotion includes marketing consultation introducing new and innovative products and business opportunities in the united_states organizing and operating trade shows and conducting market research on new technology and industry trends you have branch offices supporting the industry and are currently supporting around grow companies with the expectation that number will and to support exporting you will provide research and marketing support this will include analysis reports on international market trends support for research on certification requirements in the united_states and support for research on tariff and trade practices in the united_states you will organize trade shows in the united_states and in g for member businesses consult on product and business development and initiate meetings to match united_states buyers with g companies g company participants will benefit by participating in trade shows they otherwise would not be able to accomplish on their own as well as saving time and resources on marketing in promoting investment you will provide information and international exchange this will include introducing g projects and investment opportunities to potential investors and developers and providing investors with on site presentations as well as benefit packages including possible government support you will support companies that want to establish businesses abroad in areas mostly including but not limited to factories human resources research_and_development centers logistics and incubators you intend on developing sister relationships between us states cities universities and organizations with the intent to create a mutual exchange network among industry leaders to share and develop new business opportunities g company participants will benefit by having potential financing sources and partnerships with united_states investors also if the investment is achieved under a special benefits package of g certain tax and regulation benefits would be available any expansion will contribute more for the economy of the united_states as jobs would be created through the successful operation of g companies stateside in describing how businesses you select would aid in employment opportunities in the areas in which those businesses are established you stated it would depend on the type of company or project selected whether or not job opportunities would be open to everyone for training and employment you assist k companies until they can set up an official business base in the united_states once they are established they will look to hire us citizens to handle their tasks if appropriate if hired an individual would be trained you expect that capable of expanding into the united_states thereby creating job opportunities there will be no preference given as to where in the united_states a company might establish a business of companies that participate in your programs are h sets the guidelines for who may receive your services any small and medium size letter cg catalog number 47628k business in g can participate a small and medium size business is defined as having or less employees for a manufacturing business and dollar_figure million dollars or less in receipts for non-manufacturing interested businesses must register and be evaluated by h h also selects the businesses who may participate all services provided by you are free of charge you hold a consultation with a business once selected you act mainly as a bridge in connecting participating companies from k with companies in the united_states interested in doing business in k depending on the potential of each participant's project you will provide guidelines and plans to help them achieve their goals issue one c law sec_1_501_c_6_-1 a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons rul 1959_2_cb_151 describes an organization rev is composed of individuals firms associations and corporations each representing a different trade business occupation or profession it was created for the purpose of exchanging information on business prospects and has no common business_interest other than a desire to increase sales of members held such an organization is not entitled to exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code of revrul_66_338 1966_2_cb_226 describes an organization that was formed to promote the interests of a particular retail trade and is not exempt from federal_income_tax under sec_501 of the internal_revenue_code of because it advises its members in the operation of their individual businesses and sells supplies and equipment to them indiana retail hardware assn inc v united_states ct_cl in this case the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code letter cg catalog number 47628k application of law sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit you are not an association of persons with common business_interest rather you are associated only by your geographic location your participants vary in businesses from human resources to factory creation the only commonality being the size of their businesses unlike an organization described in c you are aimed at promoting individual businesses rather than any business line therefore you do not qualify for exemption under sec_501 of the code your operation is similar to that of the organization described in revrul_59_391 in that the purpose of participants partaking in your services is to increase their individual business opportunities the basic holding in that revenue_ruling is that the participants have no common business_interest other than a mutual desire to increase sales this is not sufficient to establish a common line_of_business for the purposes of sec_501 of the code your participants are not entities with a common business_interest within the meaning of sec_501 but rather businesses looking to expand economic opportunities with your assistance by supporting the export of their product into another country accordingly you do not qualify for exemption under sec_501 of the code you are similar to the organization in revrul_66_338 in that you advise your members in this case business participants in the operation of their individual businesses you provide consultation after selecting businesses likely to be able to cross over and establish or generate business overseas this includes advising these entities on product development generating investment leads and opening up trade_show opportunities to promote their product you evaluate the potential of each participant and provide guidelines and plans to help them succeed you are promoting individual business interests rather than an industry and for this reason you do not qualify under c in indiana retail hardware assn inc v united_states the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code as discussed in the analysis of revenue rulings and above essentially all of your activities are providing particular services for members accordingly your organization does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code determination - issue one letter cg catalog number 47628k because you are not an association of persons with a common business_interest and because all of your activities constitute services to members you do not qualify for exemption from federal_income_tax under sec_501 of the code issue two c law sec_501 of the code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes and no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements and is not an action_organization as set forth in paragraph c of regulation c -1 it is primarily engaged in promoting in some way revrul_75_199 held that where the benefit from an organization is limited to that organization's members except for some minor and incidental benefit to the community as a whole the organization is not operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code application of law sec_501 of the code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare may be exempt from federal_income_tax sec_1_501_c_4_-1 defines social welfare as primarily being engaged in promoting in some way the common good and general welfare of the people of the community you do not promote the common good and general welfare of the people in the community but rather of individual business entities you have stated no preference is given as to where in the united_states a company might establish a business as a result there is no particular focus on any region for development or establishment of industries for economic growth for this reason you are not promoting the common good of any particular community and do not meet the qualifications of c letter cg catalog number 47628k you are similar to the organization in revrul_75_199 in that while you do not have members you are formed solely to benefit your participants as you are performing particular services for your participants your activities benefit these individuals rather than the community at large while the formation of one business in an area may directly benefit that community this is incidental to your overall purpose of establishing businesses and generating investment in whatever location the opportunity arises your purpose is to promote expansion in whatever domestic location is plausible for development and investment regardless of the economic impact on the region determination issue two because you operate only for the benefit of your participants and not for the social welfare or common good of the community in general you do not qualify for exemption under sec_501 of the code conclusion because you are not an association of persons with a common business_interest and because all of your activities constitute services to members you do not qualify for exemption from federal_income_tax under sec_501 of the code because you operate only for the benefit of your members and not for the social welfare or common good of the community in general you do not qualify for exemption under sec_501 of the code accordingly we conclude that you do not qualify for exemption you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include n w p the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue letter cg catalog number 47628k a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action determination_letter to you that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this letter cg catalog number 47628k if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47628k
